Exhibit 10.4

FIRST AMENDMENT TO

UNSECURED TERM LOAN AGREEMENT

This FIRST AMENDMENT TO UNSECURED TERM LOAN AGREEMENT (this “First Amendment”)
is made and entered into as of January 26, 2017 by and among FIRST INDUSTRIAL,
L.P., a limited partnership formed under the laws of the State of Delaware
(together with its successors and assigns, the “Borrower”), FIRST INDUSTRIAL
REALTY TRUST, INC., a corporation formed under the laws of the State of Maryland
(the “General Partner”), each of the financial institutions initially a
signatory to the Credit Agreement (as defined below) together with their
successors and assigns under Section 13.1 of the Credit Agreement (the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Borrower, the General Partner, the Administrative Agent and the
Lenders are parties to that certain Unsecured Term Loan Agreement dated as of
September 11, 2015 (the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain terms and conditions of the Credit Agreement as described
herein; and

WHEREAS, the Administrative Agent and the Lenders party to this First Amendment
have agreed to so amend certain terms and conditions of the Credit Agreement,
all on the terms and conditions set forth below in this First Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Definitions. All capitalized undefined terms used in this First Amendment
shall have the meanings ascribed thereto in the Credit Agreement, as amended
hereby.

 

2. Amendments to Credit Agreement. Effective as set forth in Section 3 below,
the Credit Agreement is hereby amended as follows:

 

  a. The definition of “Consolidated Secured Debt” set forth in Section 1.1 of
the Credit Agreement is amended to amend and restate the parenthetical at the
end of clause (b) thereof to read as follows: “(for the avoidance of doubt,
(x) excluding Indebtedness of the Borrower and (y) including Guarantee
Obligations (other than customary non-recourse carveout obligations) of the
Subsidiaries of the General Partner (other than the Borrower) in respect of
primary obligations of the Borrower or the General Partner).”

 

  b. The definition of “Defaulting Lender” set forth in Section 1.1 of the
Credit Agreement is amended to amend and restate clause (d)(i) thereof to read
as follows: “(i) become the subject of (A) a proceeding under any Debtor Relief
Law or (B) a Bail-In Action”.

 

  c. The definition of “Unencumbered Asset” set forth in Section 1.1 of the
Credit Agreement is hereby amended to insert the following words at the end of
clause (b) thereof: “other than a Permitted Negative Pledge”.



--------------------------------------------------------------------------------

  d. The definition of “Unencumbered Asset” set forth in Section 1.1 of the
Credit Agreement is hereby amended to amend and restate the final parenthetical
of clause (c) thereof to read as follows: “(including, except in the case of a
Material Credit Facility, pursuant to an “equal and ratable” clause)”.

 

  e. Section 1.1 of the Credit is amended to add the following new definitions
thereto in the appropriate alphabetical order, as the case may be, as set forth
below:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Material Credit Facility” means, as to the Borrower, the General Partner and
their Subsidiaries, this Agreement and any other agreement(s) creating or
evidencing indebtedness for borrowed money (excluding any Indebtedness which is
“non-recourse”) entered into on or after the Agreement Execution Date by the
Borrower, the General Partner or any of their Subsidiaries, or in respect of
which the Borrower, the General Partner or any of their Subsidiaries is an
obligor or otherwise provides a guarantee or other credit support (other than a
guarantee of customary recourse exceptions) (“Credit Facility”), in a principal
amount outstanding or available for borrowing equal to or greater than
$5,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.

 

-2-



--------------------------------------------------------------------------------

“Permitted Negative Pledge” means a “negative pledge” that (a) establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that does not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets or (b) provides
for the grant in favor of the holders of any unsecured debt of any equal and
ratable Lien in connection with the pledge of any property or asset to secure
the Facility.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

  f. Article VI of the Credit Agreement is amended to add the following as new
Section 6.28 thereof:

SECTION 6.28. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

  g. Section 9.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

SECTION 9.1. Change in Business. Engage in any business if, as a result, the
general nature of the business in which the Borrower and the General Partner,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Borrower and the General Partner,
taken as a whole, are engaged on the Closing Date.

 

  h. Section 9.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

SECTION 9.2. Change of Management of Properties. Change the management of the
Properties, except that (a) any Affiliate of the Borrower or the General Partner
shall be permitted to manage any of the Properties and (b) the Borrower, the
General Partner or any of their Subsidiaries may engage and/or replace
third-party property managers with respect to any Property, provided that the
aggregate book value of all Properties at any one time under third-party
management shall not exceed 30% of the aggregate book value of all of the
Properties at such time.

 

  i. Section 9.9 of the Credit Agreement is hereby amended to insert the
following words after the word “creditor”: “other than a Permitted Negative
Pledge”.

 

  j. Article XIV of the Credit Agreement is amended to add the following as new
Section 14.18 thereof:

 

-3-



--------------------------------------------------------------------------------

SECTION 14.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

3. Conditions to Effectiveness. This First Amendment shall not be effective
until the Administrative Agent shall have received counterparts of this First
Amendment duly executed and delivered by the Borrower, the General Partner, the
Administrative Agent, and the Required Lenders.

 

4. Representations and Warranties. Except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents, the
representations and warranties of the Borrower and each other Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document to
which any of them is a party, are true and correct on and as of the date hereof
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty is true
and correct on and as of such earlier date.

 

5. Limited Amendment; Ratification of Loan Documents. Except as specifically
amended or modified hereby, the terms and conditions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect, and are hereby
ratified and affirmed in all respects. This First Amendment shall not be deemed
a waiver of, or consent to, or a modification or amendment of, any other term or
condition of the Credit Agreement or any other Loan Document, except as
expressly set forth herein.

 

-4-



--------------------------------------------------------------------------------

6. Governing Law. This First Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
Illinois, but giving effect to federal laws applicable to national banks.

 

7. Miscellaneous. This First Amendment may be executed in any number of
counterparts, which shall together constitute an entire original agreement, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. This First Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby. No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof. Any determination that any provision of this First
Amendment or any application hereof is invalid, illegal, or unenforceable in any
respect and in any instance shall not affect the validity, legality, or
enforceability of such provision in any other instance, or the validity,
legality, or enforceability of any other provisions of this First Amendment.
Each of the Borrower and the General Partner represents and warrants that it has
consulted with independent legal counsel of its selection in connection herewith
and is not relying on any representations or warranties of the Administrative
Agent or the Lenders or their counsel in entering into this First Amendment.
This First Amendment shall constitute a Loan Document.

*******

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

FIRST INDUSTRIAL, L.P., as the Borrower By:   FIRST INDUSTRIAL REALTY TRUST,
INC.,     its General Partner   By:  

/s/ Scott Musil

  Name:   Scott Musil   Title:   Chief Financial Officer FIRST INDUSTRIAL REALTY
TRUST, INC., as General Partner   By:  

/s/ Scott Musil

  Name:   Scott Musil   Title:   Chief Financial Officer

 

 

Signature Page to

First Amendment to

Term Loan Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:
 

/s/ Brandon H. Barry

Name:   Brandon H. Barry Title:   Vice President

 

Signature Page to

First Amendment to

Term Loan Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Joel Dalson

Name:   Joel Dalson Title:   Senior Vice President

 

Signature Page to

First Amendment to

Term Loan Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ T. Barrett Vawter

Name:   T. Barrett Vawter Title:   Vice President

 

Signature Page to

First Amendment to

Term Loan Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Donald J. Pafford

Name:   Donald J. Pafford Title:   Senior Vice President

 

Signature Page to

First Amendment to

Term Loan Agreement



--------------------------------------------------------------------------------

ASSOCIATED BANK, as a Lender By:  

/s/ Michael J. Sedivy

Name:   Michael J. Sedivy Title:   Senior Vice President

 

Signature Page to

First Amendment to

Term Loan Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By:  

/s/ Michael Glandt

Name:   Michael Glandt Title:   Vice President

 

Signature Page to

First Amendment to

Term Loan Agreement



--------------------------------------------------------------------------------

The undersigned, as Guarantor under that certain Guaranty dated as of
September 11, 2015, hereby consents to the foregoing First Amendment to Credit
Agreement and acknowledges and agrees that the Guaranty dated as of
September 11, 2015 and executed by the undersigned remains in full force and
effect.

 

FIRST INDUSTRIAL REALTY TRUST, INC., as Guarantor   By:  

/s/ Scott Musil            

  Name:   Scott Musil   Title:   Chief Financial Officer

 

Signature Page to

First Amendment to

Term Loan Agreement